Citation Nr: 1802130	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-23 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent disabling for residuals of pulmonary tuberculosis. 

2.  Entitlement to a rating in excess of 20 percent disabling for residuals of tuberculosis of the colon with resection. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1945 to August 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.       § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

Relevant to the Veteran's claims for increased ratings, the Court has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a VA Rectum and Anus examination and a VA Respiratory Conditions examination in February 2015, which addressed his pulmonary tuberculosis and tuberculosis of the colon.  The Board finds that contemporaneous examinations are necessary as so much time has passed and the Veteran has alleged significantly worsening symptoms. 
Specifically, the Veteran has alleged that his conditions are far worse than is represented by his current ratings and that he has experienced chest congestion and fever which are non-responsive to antibiotics.  Therefore, the Board finds that a remand is required in order to determine the Veteran's current level of impairment with regard to his service-connected residuals of pulmonary tuberculosis and tuberculosis of the colon with resection.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, due to the amount of time which will pass on remand, updated treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records. 

2.  The Veteran should be afforded appropriate VA examinations to determine the current nature and severity of his service-connected residuals of pulmonary tuberculosis and residuals of tuberculosis of the colon with resection.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




